


EXHIBIT 10.19.3




Adopted by Board of Directors
Effective as of December 1, 2015


AMENDMENT NO. 2
TO
DIRECTOR COMPENSATION PLAN
OF
CORENERGY INFRASTRUCTURE TRUST, INC.


WHEREAS, the Director Compensation Plan (the “Director Plan”) of CorEnergy
Infrastructure Trust, Inc. (the “Company”) was approved by the Company’s Board
of Directors as of April 5, 2014, and was approved by stockholders at the
Company’s 2014 Annual Meeting on May 28, 2014; and


WHEREAS, Amendment No. 1 to the Director Plan was approved the Board of
Directors of the Company, effective as of September 15, 2014, to: (i) correct a
typographical error in the introductory paragraph of the Director Plan;
(ii) allow the Company the flexibility of funding the stock retainer payments
called for by the Director Plan either by issuing shares of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”), or by funding the
acquisition of shares in the open market for a designated account for each
Compensated Director (as defined in the Director Plan); and (iii) provide that
the Director Plan shall have a term of ten (10) years, ending on April 1, 2024;
and


WHEREAS, at a meeting held on October 28, 2015, the Board of Directors of the
Company approved this further amendment to the Director Plan in conjunction with
the approval of a one for five (1-for-5) reverse split of the Company’s
outstanding shares of Common Stock, which will become effective as of 5:01 p.m.,
Eastern Time, on December 1, 2015 (the “Reverse Stock Split”); and


WHEREAS, the Board of Directors has received the advice of counsel that a
further amendment of the Director Plan on the terms set forth herein should not
be deemed a “material” amendment requiring the approval of the Company’s
stockholders.


NOW, THEREFORE, pursuant to the action of the Board of Directors of the Company
on October 28, 2015 approving this amendment in connection with the Reverse
Stock Split, the Director Plan is hereby amended as follows:


Section 6 of the Director Plan is hereby deleted in its entirety and restated to
read as follows:


6.
Aggregate Number of Shares Subject to the Plan. The aggregate number of shares
of the Company’s common stock that may be granted to Compensated Directors
pursuant to this Plan shall be 20,000 shares, subject to appropriate adjustment,
as determined by the Board, in the event of any changes in the outstanding
shares of the Company’s stock or in the capital structure of the Company by
reason of any stock dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in the Company’s capitalization occurring
after the Effective Date.



All other terms and provisions of the Director Plan shall remain as stated
therein and this Amendment No. 2 shall be effective as of 5:02 p.m., Eastern
Time, on December 1, 2015.




